 1   MARGARET A. MCLETCHIE, Nevada Bar No. 10931
     ALINA M. SHELL, Nevada Bar No. 11711
 2   MCLETCHIE LAW
 3   701 East Bridger Ave., Suite 520
     Las Vegas, Nevada 89101
 4   Telephone: (702) 728-5300; Fax: (702) 425-8220
     Email: maggie@nvlitigation.com
 5   Attorneys for Plaintiff Mary Benson
 6
                                UNITED STATES DISTRICT COURT
 7                                   DISTRICT OF NEVADA
 8        MARY BENSON, an individual,                     Case. No.: 2:19-cv-01949-RFB-VCF
 9                  Plaintiff,
          vs.
10
          LAS VEGAS METROPOLITAN POLICE                   STIPULATION AND ORDER TO
11
          DEPARTMENT, in its official capacity; and,      EXTEND DISCOVERY
12        BRET EMPEY, in his official capacity as         DEADLINES
          Sergeant of the Las Vegas Metropolitan          (FIFTH REQUEST)
13        Police Department;                              [ECF No. 35]
                        Defendants.
14
15              Pursuant to Fed. R. Civ. P. 16(b)(4) and Local Rule 26-4, Plaintiff MARY
16   BENSON and Defendants LAS VEGAS METROPOLITAN POLICE DEPARTMENT and
17   BRET EMPEY (“LVMPD Defendants”), by their respective counsel, hereby submit this
18   Stipulation and Order to Extend Discovery Deadlines (Fifth Request) to request the Court to
19   continue the pretrial and trial dates by sixty (60) days.
20   I.         DISCOVERY CUT-OFF DEADLINES
21              A.     The discovery cut-off date shall be rescheduled from July 1, 2021 to August
22   30, 2021;
23              B.     The deadline for the initial disclosure of experts and expert reports shall be
24   rescheduled from April 30, 2021 to June 29, 2021;
25              C.     The deadline for the disclosure of rebuttal experts and their reports shall be
26   rescheduled from June 1, 2021 to July 29, 2021;
27              D.     The deadline to file dispositive motions shall be rescheduled from August
28   1, 2021 to September 30, 2021; and


                                                      1
 1             E.      The deadline to file the Joint Pretrial Order shall be rescheduled from
 2   August 31, 2021 to November 1, 2021. If dispositive motions are filed, the deadline for filing
 3   the joint pretrial order will be suspended until thirty (30) days after decision on the dispositive
 4   motions or further court order.
 5   II.       REASON FOR THE REQUESTED EXTENSION
 6             Pursuant to Local Rule 26-4, the Parties submit that good cause exists for the
 7   extension requested.
 8             The Parties have been diligently conducting discovery. Since January 2020, the
 9   Parties have propounded and responded to requests for written discovery; have produced
10   documents relating to liability issues; and have been working to coordinate depositions. The
11   Parties acknowledge that, pursuant to Local Rule 26-4, a stipulation to extend a deadline set
12   forth in a discovery plan must be submitted to the Court no later than 21 days before the
13   expiration of the subject deadline, and that a request made within 21 days must be supported
14   by a showing of good cause. Here, the deadline for the initial disclosure of initial experts and
15   initial expert reports is currently April 30, 2021. Thus, the instant stipulation to extend the
16   deadline for initial expert disclosures is untimely.
17             Good cause exists to excuse this untimely request. Specifically, counsel for Plaintiff
18   has had several deadlines in competing matters in state and federal court which have
19   interfered with the completion of discovery in this matter. In the month of March, for
20   example, counsel for Plaintiff had dispositive motions due in both a state court matter and a
21   federal civil rights case, both of which required extensive time and resources to prepare.
22   Counsel for Plaintiff has also been preparing for trial in a state court matter which is set to
23   begin on May 18, 2021, and a federal civil trial in the Central District of California which is
24   set to begin on June 8, 2021. In addition, counsel for Plaintiff has several appellate deadlines
25   in both state and federal court which have interfered with the completion of discovery in this
26   matter.
27             Additional time is also needed for discovery due to the current State of Emergency
28   resulting from the COVID-19 virus, including ongoing office closures and limitations on



                                                       2
 1   travel and personal contact, the Parties have been limited in their ability to conduct
 2   depositions.
 3   III.     STATUS OF DISCOVERY EFFORTS TO DATE
 4            The following discovery has been completed to date:
 5            1.     LVMPD Defendants provided their Fed. R. Civ. P. 26.1 Production of
 6   Documents and Witness List on January 6, 2020;
 7            2.     Plaintiff Mary Benson provided her Fed. R. Civ. P. 26.1 Production of
 8   Documents and Witness List on January 7, 2020;
 9            3.     LVMPD Defendants propounded their First Set of Requests for Production
10   of Documents to Plaintiff Mary Benson on January 17, 2020;
11            4.     Plaintiff Mary Benson responded to LVMPD Defendants’ First Set of
12   Requests for Production of Documents on March 10, 2020;
13            5.     Plaintiff provided her First Supplement to her Fed. R. Civ. P. 26.1
14   Production of Documents and Witness List on March 10, 2020;
15            6.     Plaintiff Mary Benson propounded her First Set of Requests for Production
16   of Documents to Defendant Sgt. Bret Empey on March 13, 2020;
17            7.     Plaintiff Mary Benson propounded her First Set of Requests for Production
18   of Documents to Defendant Las Vegas Metropolitan Police Department on March 13, 2020.
19            8.     LVMPD Defendants provided their First Supplement to their Fed. R. Civ.
20   P. 26.1 Production of Documents and Witness List on May 11, 2020;
21            9.     Defendant Sgt. Bret Empey responded to Plaintiff Mary Benson’s First Set
22   of Requests for Production of Documents on May 11, 2020;
23            10.    Defendant Las Vegas Metropolitan Police Department responded to
24   Plaintiff Mary Benson’s First Set of Requests for Production of Documents on May 11, 2020;
25   and
26            11.    Plaintiff provided her Second Supplement to her Fed. R. Civ. P. 26.1
27   Production of Documents and Witness List on February 23, 2021.
28   ///



                                                  3
 1   IV.      DISCOVERY REMAINING
 2            The Parties agree that the following discovery must be completed:
 3            1.     The deposition of Plaintiff;
 4            2.     The depositions of Defendants;
 5            3.     The depositions of witnesses;
 6            4.     The deposition(s) of the Defendants’ Person(s) Most Knowledgeable;
 7            5.     The deposition(s) of expert witness(es) designated by all Parties;
 8            6.     Additional written discovery; and
 9            7.     Additional records collection.
10   V.       CONCLUSION
11            Based on the above, requisite good cause exists to warrant an extension of the
12   Scheduling Order (ECF No. 35) deadlines. Accordingly, the Parties respectfully request that
13   this Court extend the current deadlines by sixty (60) days in order to allow all Parties to
14   adequately complete discovery and to resolve present scheduling conflicts.
15            IT IS SO STIPULATED.
16   DATED this the 28th day of April, 2021.          DATED this the 28th day of April, 2021.
17   MARQUIS AURBACH COFFING                          MCLETCHIE LAW
18
     /s/ Nick D. Crosby                               /s/ Alina M. Shell
19   Nick D. Crosby, NBN 8996                         Margaret A. McLetchie, NBN 10931
     10001 Park Run Drive                             Alina M. Shell, NBN 11711
20   Las Vegas, NV 89145                              701 East Bridger Ave., Suite 520
     Email: ncrosby@maclaw.com                        Las Vegas, NV 89101
21
     Attorney for LVMPD Defendants                    Email: maggie@nvlitigation.com
22                                                    Attorneys for Mary Benson

23                                             ORDER
24
                                            IT IS SO ORDERED.
25
                                                                              April
                                            DATED this 28th          day of               , 2021.
26
27
28                                          U.S. MAGISTRATE JUDGE



                                                      4
